Exhibit 10.2

Execution Version

OMNIBUS AGREEMENT

among

INERGY GP, LLC,

INERGY, L.P.,

NRGM GP, LLC,

and

INERGY MIDSTREAM, L.P.



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein), among Inergy GP, LLC, a Delaware limited
liability company (“NRGY GP”), Inergy, L.P., a Delaware limited partnership
(“NRGY”), NRGM GP, LLC, a Delaware limited liability company (the “General
Partner”), and Inergy Midstream, L.P., a Delaware limited partnership (the
“Partnership”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”

R E C I T A L S:

1. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to NRGY’s right
to review and first option with respect to certain business opportunities.

2. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article III, with respect to certain
indemnification obligations of the Parties.

3. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article IV, with respect to the amount to
be paid by the Partnership for certain general and administrative services to be
performed by NRGY GP and its Affiliates (as defined herein) as well as direct
expenses, including operating expenses, incurred by NRGY GP and its Affiliates
for and on behalf of the Partnership Entities (as defined herein) and other
services to be provided to the Partnership.

4. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article V, with respect to the granting of
a license from NRGY to the Partnership Entities.

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

Definitions

1.1 Definitions

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Affiliate” has the meaning given such term in the Partnership Agreement.

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Cause” has the meaning given such term in the Partnership Agreement.



--------------------------------------------------------------------------------

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.

“Common Units” has the meaning given such term in the Partnership Agreement.

“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.

“Covered Environmental Losses” means all environmental and toxic tort losses,
damages, liabilities, injuries, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs and expenses (including costs and expenses
of any Environmental Activity, court costs and reasonable attorney’s and
experts’ fees) of any and every kind or character, fixed or contingent, by
reason of or arising out of:

(i) any violation or correction of violation of Environmental Laws, including
performance of any Environmental Activity; or

(ii) any event, omission or condition associated with ownership or operation of
the Partnership Assets (including the exposure to or presence of Hazardous
Substances on, under, about, Releasing or threatening to be Released to or from
the Partnership Assets or the exposure to or Release or threatened Release of
Hazardous Substances arising out of operation of the Partnership Assets at
non-Partnership Asset locations), including (A) the cost and expense of any
Environmental Activities, (B) the cost or expense of the preparation and
implementation of any closure, remedial or corrective action or other plans
required or necessary under Environmental Laws and (C) the cost and expense of
any environmental or toxic tort pre-trial, trial or appellate legal or
litigation support work.

“Environmental Activity” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including institutional or engineering controls or
participation in a governmental voluntary cleanup program to conduct voluntary
investigatory and remedial actions for the clean-up, removal or remediation of
Hazardous Substances that exceed actionable levels established pursuant to
Environmental Laws, or participation in a supplemental environmental project in
partial or whole mitigation of a fine or penalty.

“Environmental Laws” means all federal, state, regional and local laws,
statutes, rules, regulations, orders, judgments, settlements, ordinances, codes,
injunctions, decrees, Environmental Permits and other legally enforceable
requirements and rules of common law relating to (a) pollution or protection of
human health and safety, the environment or natural resources, including the
federal Comprehensive Environmental Response, Compensation and Liability Act,
the Superfund Amendments and Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Clean Water Act, the Safe Drinking Water
Act, the Toxic Substances Control Act, the Oil Pollution Act of 1990, the
federal Hazardous Materials

 

2



--------------------------------------------------------------------------------

Transportation Act, the Marine Mammal Protection Act, the Endangered Species
Act, the National Environmental Policy Act, the federal Occupational Safety and
Health Act and other environmental conservation and protection laws, each as
amended through the Closing Date, (b) any Release or threatened Release of, or
any exposure of any Person or property to, any Hazardous Substances or (c) the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport, arrangement for disposal or transport, or handling of any
Hazardous Substances.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, filing, notice, consent, exemption,
variance or other authorization required under or issued pursuant to any
applicable Environmental Law.

“General Partner” has the meaning given such term in the introduction to this
Agreement.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant, toxic or hazardous substance, or terms of similar meaning, or that
is otherwise regulated under any Environmental Law, including any hazardous
substance as defined under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, (b) oil as defined in the Oil
Pollution Act of 1990, as amended, including oil, gasoline, natural gas, fuel
oil, motor oil, waste oil, diesel fuel, jet fuel and other refined petroleum
hydrocarbons and petroleum products, or any components, fractions or derivatives
thereof, and (c) radioactive materials, asbestos containing materials,
polychlorinated biphenyls or radon.

“Indemnified Party” means each Partnership Group Member or each NRGY Entity, as
the case may be, in their capacities as parties entitled to indemnification in
accordance with Article III.

“Indemnifying Party” means each of the Partnership or NRGY, as the case may be,
in their capacity as the parties from whom indemnification may be required in
accordance with Article III.

“Losses” means all losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and experts’ fees) of any and every kind
or character, fixed or contingent.

“Membership Interest Purchase Agreement” means that certain Membership Interest
Purchase Agreement, dated as of the Closing Date, by and among NRGY and Inergy
Holdings GP, LLC, a Delaware limited liability company.

“NGL” means natural gas liquids.

“NRGM Change of Control” has the meaning given such term in the Membership
Interest Purchase Agreement.

“NRGY” has the meaning given such term in the introduction to this Agreement.

 

3



--------------------------------------------------------------------------------

“NRGY Change of Control” has the meaning given such term in the Membership
Interest Purchase Agreement.

“NRGY Entities” means NRGY, NRGY GP and any Person controlled, directly or
indirectly, by NRGY GP other than the General Partner or a member of the
Partnership Group; and “NRGY Entity” means any of the NRGY Entities.

“NRGY GP” has the meaning given such term in the introduction to this Agreement.

“Partnership” has the meaning given such term in the introduction to this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Inergy Midstream, L.P., dated as of the Closing Date, as
such agreement is in effect on the Closing Date immediately following the
completion of the initial public offering of the Common Units.

“Partnership Assets” means the natural gas and NGL storage and transportation
assets and associated infrastructure and equity interests owned directly or
indirectly by the Partnership upon completion of the initial public offering
described in the Registration Statement.

“Partnership Entities” means the General Partner and each Partnership Group
Member.

“Partnership Group” means the Partnership and its Subsidiaries.

“Partnership Group Member” means any member of the Partnership Group.

“Partnership Indemnitee” means any Person who is an Indemnitee as defined in the
Partnership Agreement; provided, however, that for purposes of this definition,
the term “Indemnitee” shall exclude NRGY GP and any Affiliate of NRGY GP that is
not a Partnership Group Member.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, business trust, employee benefit plan,
unincorporated organization, association, government body or agency or political
subdivision thereof or other entity.

“Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-176445), as amended, filed with the Securities and Exchange Commission
with respect to the proposed initial public offering of Common Units by the
Partnership.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

“Retained NRGY Assets” means the assets and equity interests of Tres Palacios
Gas Storage LLC and US Salt, LLC conveyed or otherwise transferred, through the
transfer of equity interests, or intended to be conveyed or otherwise
transferred, to NRGY or any of its Affiliates

 

4



--------------------------------------------------------------------------------

(other than the Partnership Entities) pursuant to the Tres Palacios Assignment
Agreement and the US Salt Assignment Agreement, or the instruments or other
documents referred to in the Tres Palacios Assignment Agreement and the US Salt
Assignment Agreement.

“Subsidiary” has the meaning given such term in the Partnership Agreement.

“Tres Palacios Assignment Agreement” means that certain Assignment and Transfer
of Membership Interests, dated November 25, 2011, between the Partnership, as
assignor, and NRGY, as assignee, relating to the Partnership’s assignment and
transfer to NRGY of all of the Partnership’s membership interests in Tres
Palacios Gas Storage LLC, a Delaware limited liability company.

“Tres Palacios Purchase Agreement” means that certain Purchase and Sale
Agreement, dated September 3, 2010, by and between TP Gas Holding LLC, a
Delaware limited liability company, and Inergy Midstream, LLC, a Delaware
limited liability company and the predecessor to the Partnership.

“US Salt Assignment Agreement” means that certain Assignment and Transfer of
Membership Interests, dated November 25, 2011, between the Partnership, as
assignor, and NRGY, as assignee, relating to the Partnership’s assignment and
transfer to NRGY of all of the Partnership’s membership interests in US Salt,
LLC, a Delaware limited liability company.

ARTICLE II

Right to Review and First Option to Purchase

Until the earliest of (a) an NRGM Change of Control, (b) an NRGY Change of
Control, or (c) the termination of this Agreement pursuant to Section 6.4, the
Partnership hereby agrees, and will cause its controlled Affiliates to agree,
that in the event that an opportunity to develop, acquire or invest in an asset
or business is presented to NRGY, the Partnership or any of their respective
controlled Affiliates, NRGY shall have the first opportunity to acquire, develop
or invest in such asset or business before the Partnership or its controlled
Affiliates may acquire, develop or invest in such asset or business.

ARTICLE III

Indemnification

3.1 Environmental Indemnification.

(a) Subject to the provisions of Section 3.3, NRGY shall indemnify, defend and
hold harmless the Partnership Group and the Partnership Indemnitees from and
against any Covered Environmental Losses suffered or incurred by the Partnership
Group or any Partnership Indemnitee relating to:

(i) the Partnership Assets, but only to the extent the violations, events,
omissions or conditions giving rise to such Covered Environmental Losses
occurred or existed on or before the Closing Date, even if such liability does
not accrue until after the Closing Date; and

 

5



--------------------------------------------------------------------------------

(ii) the Retained NRGY Assets.

(b) Subject to the provisions of Section 3.3, the Partnership shall indemnify,
defend and hold harmless the NRGY Entities from and against any Covered
Environmental Losses suffered or incurred by the NRGY Entities relating to the
Partnership Assets, but only to the extent the violations, events, omissions or
conditions giving rise to such Covered Environmental Losses occurred after the
Closing Date.

(c) The aggregate liability of NRGY under Section 3.1(a)(i) shall not exceed
$15 million and such indemnification obligation shall survive for three
(3) years from the Closing Date; provided, however, that any such
indemnification obligation with respect to any Covered Environmental Losses
shall survive the time at which it would otherwise expire pursuant to this
Section 3.1(c) if notice of any such Covered Environmental Losses is properly
given to NRGY prior to such time. The aggregate liability of the Partnership
under Section 3.1(b) shall not exceed $15 million.

(d) No claims may be made for indemnification pursuant to Section 3.1 unless and
until, and no Party shall be liable to provide indemnification pursuant to this
Section 3.1 unless and until, the aggregate dollar amount of the Losses suffered
or incurred by the Indemnified Party exceeds $100,000 and then only for Losses
in excess of $100,000, subject to the limitations of Section 3.1(c).

(e) Notwithstanding anything herein to the contrary, in no event shall NRGY or
the Partnership have any indemnification obligations under this Agreement for
claims made as a result of additions to or modifications of Environmental Laws
promulgated after the Closing Date.

3.2 Additional Indemnification.

(a) Subject to the provisions of Section 3.3, NRGY shall indemnify, defend and
hold harmless the Partnership Group and the Partnership Indemnitees from and
against any Losses suffered or incurred by the Partnership Group or any
Partnership Indemnitee resulting from or arising out of:

(i) the failure of the Partnership Group to be the owner of valid and
indefeasible easement rights, rights-of-way, leasehold and/or fee ownership
interests in and to the lands on which are located any Partnership Assets or
which are necessary to use or operate the Partnership Assets, in each case to
the extent that such failure renders the Partnership Group liable or unable to
use or operate the Partnership Assets in substantially the same manner that the
Partnership Assets were used and operated immediately prior to the Closing Date
as generally described in the Registration Statement;

(ii) the failure of the Partnership Group to have on the Closing Date any
consent, license or permit necessary to allow any such Partnership Assets to
cross the roads, waterways, railroads and other areas upon which any such
Partnership Assets are located as of the Closing Date, in each case to the
extent any such failure renders the Partnership Group unable to use or operate
the Partnership Assets in substantially the same manner that the Partnership
Assets were owned and operated immediately prior to the Closing Date;

 

6



--------------------------------------------------------------------------------

(iii) the cost of curing any failure or condition set forth in clause (i) or
clause (ii) of this Section 3.2(a) that does not allow any Partnership Asset to
be operated in substantially the same manner that the Partnership Assets were
owned and operated immediately prior to the Closing Date;

(iv) all federal, state and local income tax liabilities attributable to the
ownership or operation of the Partnership Assets prior to the Closing Date,
including (A) any such income tax liabilities of the Partnership Group that may
result from the consummation of the formation transactions for the Partnership
Group occurring on or prior to the Closing Date and (B) any income tax
liabilities arising under Treasury Regulation Section 1.1502-6 and any similar
provision from applicable state, local or foreign law, by contract, as
successor, transferee or otherwise and which income tax is attributable to
having been a member of any consolidated combined or unitary group prior to the
Closing Date;

(v) (A) the assets or operations of the NRGY Entities and (B) the Partnership
Assets and the operations of any Partnership Group Member prior to the Closing
Date, except to the extent that NRGY is indemnified with respect to the Losses
described under Section 3.1(b); and

(vi) the Tres Palacios Purchase Agreement;

provided, however, that, in the case of clauses (i), (ii) and (iii) above, such
indemnification obligation shall survive for three (3) years from the Closing
Date, in the case of clause (iv) above, such indemnification obligation shall
survive until the first day after any applicable statute of limitations and in
the case of clause (v) above, such indemnification obligation shall survive
indefinitely; provided, further, that any such indemnification obligation
pursuant to clauses (i), (ii), (iii) or (iv) above shall survive the time at
which it would otherwise expire pursuant to this Section 3.2(a) if notice is
properly given to NRGY prior to such time.

(b) Subject to the provisions of Section 3.3, in addition to and not in
limitation of the indemnification provided under this Article III, the
Partnership shall indemnify, defend and hold harmless the NRGY Entities from and
against any Losses suffered or incurred by the NRGY Entities by reason of or
arising out of events and conditions associated with the operation of the
Partnership Assets that occur on or after the Closing Date (other than Covered
Environmental Losses, which are covered by Section 3.1).

(c) Notwithstanding anything herein to the contrary, in no event will the
Indemnifying Party be obligated to indemnify the Indemnified Party for any
claims, losses or expenses or income taxes referred to in Section 3.1(a) and
Section 3.2 (a)(i)-(iv), if, and to the extent that such claims, losses or
expenses or income taxes were either (i) reserved for in the Indemnified Party’s
financial statements as of the Closing Date, or (ii) are recovered under
available insurance coverage, from contractual rights or other recoveries
against any third party.

 

7



--------------------------------------------------------------------------------

3.3 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification pursuant to
this Article III, it will provide notice thereof in writing to the Indemnifying
Party specifying the nature of and specific basis for such claim; provided,
however, that the Indemnified Party shall not submit claims more frequently than
once a calendar quarter (or twice in the case of the last calendar quarter prior
to the expiration of the applicable indemnity coverage under this Agreement).
Notwithstanding the foregoing, the Indemnified Party’s failure to provide notice
under this Section 3.3 will not relieve the Indemnifying Party from liability
hereunder with respect to such matter except in the event and only to the extent
that the Indemnifying Party is materially prejudiced by such failure or delay or
the Indemnifying Party does not receive notice of the claim prior to the
applicable deadline for making such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification set forth in this
Article III, including the selection of counsel (provided that if such claim
involves Covered Environmental Losses, such counsel shall be reasonably
acceptable to the Indemnified Party), determination of whether to appeal any
decision of any court or similar authority, performance of any Environmental
Activity associated with any Covered Environmental Losses and the settling of
any matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Indemnified Party unless
it includes a full release of the Indemnified Party from such matter or issues,
as the case may be.

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party
with respect to all aspects of the defense of any claims covered by the
indemnification set forth in this Article III, including the prompt furnishing
to the Indemnifying Party of any correspondence or other notice relating thereto
that the Indemnified Party may receive, permitting the names of the Indemnified
Party to be utilized in connection with such defense, the making available to
the Indemnifying Party of any files, records or other information of the
Indemnified Party that the Indemnifying Party considers relevant to such defense
and the making available to the Indemnifying Party of any employees of the
Indemnified Party; provided, however, that in connection therewith the
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Indemnified Party and further agrees to
maintain the confidentiality of all files, records and other information
furnished by the Indemnified Party pursuant to this Section 3.3. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article III; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party reasonably informed as to the status of any such
defense, but the Indemnifying Party shall have the right to retain sole control
over such defense.

 

8



--------------------------------------------------------------------------------

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim, (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons and (iii) any
correlative tax benefit.

(e) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.

ARTICLE IV

Provision of Services; Reimbursement

4.1 Agreement to Provide Services. Until such time as this Agreement is
terminated as provided in Section 6.4, NRGY GP and NRGY hereby agree to provide
the Partnership Group with such general and administrative services and
management and operating services as may be necessary to manage and operate the
business and affairs of the Partnership Group, including accounting, audit,
business development, corporate record keeping, treasury services (including
cash management), real property/land, legal, operations/engineering,
geology/geophysics, investor relations, risk management, commercial/marketing,
information technology, insurance, government relations/compliance, tax,
payroll, human resources and environmental, health and safety (collectively,
“Services”). The Services shall be consistent in nature and quality to the
services of such type previously provided by NRGY GP and NRGY in connection with
the management and operation of the Partnership Assets prior to the Closing
Date.

4.2 Reimbursement by Partnership. Subject to and in accordance with the terms
and provisions of this Article IV and such reasonable allocation and other
procedures as may be agreed upon by NRGY GP and the General Partner from time to
time, the Partnership hereby agrees to reimburse NRGY GP for all reasonable
direct and indirect costs and expenses incurred by NRGY GP or its Affiliates
(other than the Partnership Group) in connection with the provision of the
Services to the Partnership Group, including the following:

(a) any payments or expenses incurred for insurance coverage and negotiated
instruments (including surety bonds and performance bonds) provided by
underwriters with respect to the Partnership Assets or the business of the
Partnership Group;

(b) any costs incurred in connection with the provision of information
technology services;

(c) salaries and related benefits and expenses of personnel employed by NRGY GP
or its Affiliates (other than the Partnership Group) who render Services to the
Partnership Group, plus general and administrative expenses associated with such
personnel; it being agreed, however, that such allocation shall not include any
costs or expenses attributable to NRGY equity compensation awards;

 

9



--------------------------------------------------------------------------------

(d) any taxes or other direct expenses paid by NRGY GP or its Affiliates for the
benefit of the Partnership Group; and

(e) all expenses and expenditures incurred by NRGY GP or its Affiliates as a
result of the Partnership becoming and continuing as a publicly traded entity,
including costs associated with annual and quarterly reports, tax return and
Schedule K-1 preparation and distribution, independent auditor fees, partnership
governance and compliance, registrar and transfer agent fees, legal fees and
independent director compensation;

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by NRGY GP or its Affiliates consist of an allocated portion of costs
and expenses incurred by NRGY GP or its Affiliates for the benefit of both the
Partnership Group and the other Affiliates of NRGY, such allocation shall be
made on a reasonable cost reimbursement basis as determined by NRGY GP.

ARTICLE V

License of Name and Mark

5.1 Grant of License. Upon the terms and conditions set forth in this Article V,
NRGY hereby grants and conveys to each of the entities currently or hereafter
comprising a part of the Partnership Group a nontransferable, nonexclusive,
royalty free right and license (“License”) to use the name “Inergy” (the “Name”)
and any associated or related marks (the “Mark”).

5.2 Ownership and Quality. The Partnership agrees that ownership of the Name and
the Mark and the goodwill relating thereto shall remain vested in NRGY both
during the term of this License and thereafter, and the Partnership further
agrees, and agrees to cause the other members of the Partnership Group, never to
challenge, contest or question the validity of NRGY’s ownership of the Name and
Mark or any registration thereto by NRGY. In connection with the use of the Name
and the Mark, the Partnership and any other member of the Partnership Group
shall not in any manner represent that they have any ownership in the Name and
the Mark or registration thereof except as set forth herein, and the
Partnership, on behalf of itself and the other members of the Partnership Group,
acknowledges that the use of the Name and the Mark shall not create any right,
title or interest in or to the Name and the Mark, and all use of the Name and
the Mark by the Partnership or any other member of the Partnership Group, shall
inure to the benefit of NRGY. The Partnership agrees, and agrees to cause the
other members of the Partnership Group, to use the Name and Mark in accordance
with such quality standards established by NRGY and communicated to the
Partnership from time to time, it being understood that the products and
services offered by the members of the Partnership Group immediately before the
Closing Date are of a quality that is acceptable to NRGY and justifies the
License.

5.3 Termination. The License shall terminate upon a termination of this
Agreement pursuant to Section 6.4.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Delaware and to venue in Delaware.

6.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 6.2.

For notice to NRGY GP and NRGY:

Inergy GP, LLC

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Fax: (816) 842-8181

For notice to the Partnership Entities:

NRGM GP, LLC

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Fax: (816) 842-8181

6.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein. In the event of a conflict between the provisions of this
Agreement and the provisions of the Partnership Agreement, the provisions of the
Partnership Agreement shall control.

6.4 Termination.

(a) Termination by NRGY. Notwithstanding any other provision of this Agreement,
if (i) the General Partner is removed as general partner of the Partnership
under

 

11



--------------------------------------------------------------------------------

circumstances where Cause does not exist and the Common Units held by the
General Partner, NRGY and their Affiliates are not voted in favor of such
removal, (ii) an NRGY Change of Control occurs or (iii) an NRGM Change of
Control occurs, then this Agreement, other than the provisions set forth in
Article III hereof, may be terminated by NRGY with 180 days’ prior written
notice.

(b) Termination by the Partnership. Notwithstanding any other provision of this
Agreement, if (i) an NRGY Change of Control occurs, (ii) an NRGM Change of
Control occurs or (iii) Inergy Holdings GP, LLC acquires MGP GP, LLC pursuant to
the Membership Interest Purchase Agreement, then this Agreement, other than the
provisions set forth in Article III hereof, may be terminated by the Partnership
with 180 days’ prior written notice.

(c) Survival of Obligations under Article III. For the avoidance of doubt, the
Parties’ indemnification obligations under Article III shall survive the
termination of this Agreement in accordance with their respective terms.

6.5 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

6.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that, in the reasonable discretion of the General Partner, would be adverse in
any material respect to the holders of Common Units. Each such instrument shall
be reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

6.7 Assignment; Third-Party Beneficiaries. No Party shall have the right to
assign any of its rights or obligations under this Agreement without the consent
of the other Parties hereto. Each of the Parties hereto specifically agrees that
each Partnership Group Member, whether or not a Party to this Agreement, shall
be entitled to assert rights and remedies hereunder as third-party beneficiaries
hereto with respect to those provisions of this Agreement affording a right,
benefit or privilege to any such entity. Except as contemplated by the preceding
sentence, this Agreement does not create any rights or benefits for any entity
or individual other than the Parties.

6.8 Successors. This Agreement shall bind and inure to the benefit of the
Parties and to their respective successors and assigns.

 

12



--------------------------------------------------------------------------------

6.9 Continuation of Work During Dispute. Notwithstanding any dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of the dispute.

6.10 Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile counterparts, with the same effect as if all signatory
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

6.11 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable by a court
or regulatory body of competent jurisdiction, the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

6.12 Rules of Construction. Whenever the context requires, the gender of all
words used in this Agreement shall include the masculine, feminine and neuter,
and the number of all words shall include the singular and plural. All
references to Article numbers and Section numbers refer to Articles and Sections
of this Agreement. Unless otherwise specifically indicated or the context
otherwise requires, the terms “include,” “includes” and “including” as used in
this Agreement shall be deemed to be followed by the words “without limitation.”

6.13 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

6.14 Withholding or Granting of Consent. Unless otherwise provided herein, each
Party may, with respect to any consent or approval that it is entitled to grant
pursuant to this Agreement, grant or withhold such consent or approval in its
sole and uncontrolled discretion, with or without cause, and subject to such
conditions as it shall deem appropriate.

6.15 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall take any act, or fail to take any act, under this
Agreement which would violate any applicable law, statute, rule or regulation.

6.16 Negation of Rights of Limited Partners, Assignees and Third Parties. Except
as set forth in Section 6.7, the provisions of this Agreement are enforceable
solely by the Parties, and no stockholder, limited partner, member or assignee
of NRGY GP, the Partnership or other Person shall have the right, separate and
apart from NRGY GP or the Partnership, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.

6.17 No Recourse Against Officers or Directors. For the avoidance of doubt, the
provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of NRGY GP, NRGY, the General Partner, the
Partnership or any Partnership Group Member.

 

13



--------------------------------------------------------------------------------

6.18 Legal Compliance. The Parties acknowledge and agree that this Agreement,
and all services provided under this Agreement, are intended to comply with any
and all laws and legal obligations and that this Agreement should be construed
and interpreted with this purpose in mind.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

INERGY GP, LLC By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   President and Chief Executive Officer INERGY,
L.P. By:   Inergy GP, LLC, its general partner By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   President and Chief Executive Officer NRGM GP,
LLC By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr. Title:   Executive Vice President and
Chief Financial Officer INERGY MIDSTREAM, L.P. By:   NRGM GP, LLC, its general
partner By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr. Title:   Executive Vice President and
Chief Financial Officer

Signature Page to the Omnibus Agreement